Citation Nr: 0945949	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  05-32 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left 
ear hearing loss. 

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a seizure disorder.

5.  Entitlement to service connection for hepatitis C. 

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder, to include as secondary to herbicide exposure.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to 
November 1966.

These matters come before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The issues of entitlement to a higher rating for left ear 
hearing loss, service connection for a seizure disorder and 
for hepatitis C, and new and material evidence for a skin 
disorder and for a right shoulder disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

As a procedural matter, private treatment records were added 
to the file without a waiver since the statement of the case 
(SOC) was issued in August 2005, as well as after the case 
was certified for appeal.  However, the Board has reviewed 
the additional evidence and finds that those records are not 
relevant to the claims of entitlement to service connection 
for right ear hearing loss and tinnitus.  Accordingly, the 
Board concludes that there is no prejudice in proceeding with 
consideration of the matters without affording the RO an 
opportunity to issue a supplemental statement of the case 
(SSOC).  

As a final preliminary matter, the Board notes that the 
Veteran's spouse filed a claim for apportionment in September 
2005.  In addition, statements dated in September 2005, 
November 2005, June 2006, and July 2006 clearly indicate that 
the Veteran is unsatisfied with the way his dependents are 
characterized and how his compensation in being paid.  The 
Board refers these matters to the RO for appropriate action. 


FINDINGS OF FACT

1.  The Veteran was exposed to noise during active duty 
service.

2.  Right ear hearing loss in causally related to active 
service.

3.  Tinnitus is causally related to active service. 


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, right ear 
hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2009).

2.  Resolving all doubt in the Veteran's favor, tinnitus was 
incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For certain chronic disorders, such as other organic diseases 
of the nervous system, service connection may be granted if 
the disease becomes manifest to a compensable degree within 
one year following separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2009).

The Veteran contends that he developed right ear hearing loss 
and tinnitus as a result of in-service acoustic trauma.  
Based on the evidence discussed below, the Board has 
determined that his claims of entitlement to service 
connection for right ear hearing loss and for tinnitus are 
warranted.  

While the Veteran underwent audiometric examinations at 
enlistment in January 1965 and at separation in November 1966 
that did not show any right ear hearing loss, it was noted he 
complained of ringing in the ears after being on the range 
and was prescribed earplugs in a February 1965 treatment 
record.    

However, with respect to in-service noise exposure, the 
Veteran's DD Form 214 indicated that his military 
occupational specialty (MOS) was Helicopter Mechanic.  
Additional service personnel records listed principal duties 
that included Aircraft Maintenance Crewman as well as 
Helicopter Mechanic.  Other documents associated with the 
file in August 2002 from the U.S. Armed Services Center for 
Unit Records Research (CURR) discussed his assigned Battalion 
along with two of his assigned companies.  A Unit History and 
Operational Reports - Lessons Learned documented causalities, 
as well as a mortar attack that occurred during his period of 
active service.  

In multiple statements of record, the Veteran has also 
consistently indicated that he was exposed to loud noise and 
acoustic trauma during active duty, to include being in close 
proximity to an explosion on a infiltration course during 
basic training.  Consequently, in giving due consideration to 
the places, types, and circumstances of his service, the 
Board finds that in-service noise exposure is conceded.  38 
U.S.C.A. § 1154(a) (West 2002).

Post-service private treatment records dated in October 2001, 
December 2001, and April 2002 detailed complaints of hearing 
loss since an in-service explosion.  A private audiology 
evaluation of record dated in March 2002 listed an impression 
of sensorineural hearing loss.  Significantly, the 
audiometric examination results reflected right ear hearing 
loss for VA purposes as defined by 38 C.F.R. § 3.385.

In addition, lay statements dated in July 2002 from fellow 
prisoners the Veteran was incarcerated with detailed that he 
was hard of hearing.  In multiple statements of record, he 
has also consistently indicated that he has bilateral hearing 
loss as well as bilateral tinnitus, as a result of in-service 
noise exposure.  

In view of the totality of the evidence, including the 
Veteran's documented MOS and credible assertions of in-
service noise exposure, his current and consistent complaints 
of tinnitus and contentions that it began during and 
persisted after service, and the March 2002 private 
audiological consultation findings of record that showed 
right ear hearing loss, the Board finds that tinnitus and 
right ear hearing loss are as likely as not due to noise 
exposure during his period of active service.  

Resolving reasonable doubt in his favor, the Board finds that 
the evidence supports service connection for tinnitus and for 
right ear hearing loss.  As such, the appeals are granted. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, the Board is granting in full the benefits 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
need not be further considered.  


ORDER

Entitlement to service connection for right ear hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

With respect to the remaining issues on appeal, the Board 
finds that a remand is needed.  

With respect to the claim for service connection for a 
seizure disorder, the Board notes that the VCAA duty to 
notify was initially fulfilled subsequent to the initial RO 
decision by way of a letter sent to the Veteran in February 
2006 that fully addressed all four notice elements.  

Such notice errors may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the service connection claim was not 
readjudicated after the issuance of the fully compliant VCAA 
notification letter in February 2006.  Consequently, the 
Board finds that a SSOC must be issued in order to fully 
satisfy the VCAA duty to notify for this matter.

With respect to the claims based on new and material 
evidence, the Board observes that, during the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information 
necessary to reopen a previously denied claim, as well as the 
evidence and information necessary to establish his or her 
entitlement to the underlying claim for the benefit sought, 
(i.e., service connection).

In that case, the Court noted that VA's obligation to provide 
a claimant with notice of what constitutes new and material 
evidence to reopen a service connection claim may be affected 
by the evidence which was of record at the time that the 
prior claim was finally denied.  The Court further stated 
that the VCAA requires, in the context of a claim to reopen, 
the Secretary to look at the basis for the denial in the 
prior decision, and respond with a notice letter which 
describes what evidence would be necessary to substantiate 
the element or elements required for service connection which 
were found insufficient in the previous denial.

While the Veteran was provided with a basic description of 
the requirements for service connection in correspondence 
from the RO dated in June 2002, August 2002, and February 
2006, he has yet to be provided with notice which fully 
complies with the specified criteria regarding new and 
material evidence in Kent (i.e., the type of evidence which 
would be new and material based on the reasons for the prior 
denial).

With respect to the claim for hepatitis C, the Board notes 
that the Veteran has offered competent evidence alleging in-
service incurrence of risk factors associated with hepatitis 
C.  Specifically, he claims that he was used intravenous 
drugs during his Vietnam service, used and shared stolen 
Morphine surettes from aircraft first aid kits, participated 
in high risk sexual activity, shared toothbrushes and razors 
with other serviceman, was exposed to hepatitis when he was 
hospitalized for intestinal parasites, and received haircuts 
and shaves from unsterilized hair clippers and straight 
razors.

As there is insufficient competent medical evidence of record 
to make a decision to determine whether the Veteran's 
hepatitis C is related to service, a medical opinion is 
required to determine the nature and etiology of his 
hepatitis C.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, in an April 2003 rating decision, the RO granted the 
Veteran's claim for service connection for left ear hearing 
loss.  In a letter dated that same month, the RO notified him 
of that decision.  In a timely statement received at the RO 
in May 2004, he expressed disagreement with the initial 
compensable rating assigned for left ear hearing loss.

To date, no SOC regarding this matter has been furnished.  In 
Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that, when an appellant files a timely notice of disagreement 
(NOD) as to a particular issue, and no SOC is furnished, the 
Board should remand, rather than refer, the claim for the 
issuance of an SOC.

Accordingly, the case is REMANDED for the following actions:

1. Obtain medical records from the Florida 
Department of Corrections for the period 
from April 2008.  If those records cannot 
be obtained or are not available, that 
should be noted in the file.

2.  The RO should ensure that the Veteran 
is sent a corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) as outlined in Kent v. Nicholson, 
20 Vet. App. 1 (2006).

The notice should contain the applicable 
standards for the submission of new and 
material evidence for claims filed prior 
to August 2001.  The notice specifically 
discuss the bases for the denial of 
service connection for skins lesions and 
for a right shoulder disorder in the prior 
final rating decision dated in June 1996 
as well as notify the Veteran of the 
specific evidence and information that is 
necessary to reopen his claims for service 
connection for skin lesions and for a 
right shoulder disorder.

3.  Direct the claims file to a health 
care provider in order to obtain an 
appropriate medical opinion to determine 
the nature and etiology of his hepatitis 
C.  The reviewer is requested to offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
higher) that the Veteran's hepatitis C is 
related to service.  The reviewer should 
be provided with the claims file for 
review in conjunction with the requested 
medical opinion.

The reviewer is directed to consider the 
Veteran's reported in-service risk 
factors.  The reviewer should also 
consider other major risk factors for the 
hepatitis C virus.  See VBA Training 
Letter 211A (01-02) (April 17, 2001); VBA 
Fast Letter 04-13 (June 29, 2004).  All 
opinions are to be accompanied by a clear 
rationale consistent with the evidence of 
record.

4.  Upon completion of the above, 
readjudicate the issues on appeal, with 
consideration of all evidence obtained 
since the issuance of the SOC in August 
2005.  

If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate SSOC 
and be provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

5.  Unless the claim for entitlement to an 
initial compensable evaluation for left 
ear hearing loss is resolved by a full 
grant, or the NOD is withdrawn, furnish 
the Veteran and his representative an SOC 
in accordance with 38 C.F.R. § 19.29.  
This issue should be certified to the 
Board for appellate review if, and only 
if, a timely substantive appeal is 
received.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


